--------------------------------------------------------------------------------

Exhibit 10.1


SECOND AMENDMENT TO
SUBORDINATED REVOLVING LINE OF CREDIT AGREEMENT


THIS FIRST AMENDMENT TO SUBORDINATED REVOLVING LINE OF CREDIT AGREEMENT (this
“Amendment”) is made and effective as of November 2, 2007, by and between ECHO
HEALTHCARE ACQUISITION CORP., a Delaware corporation (the “Borrower”), and the
individuals and entities set forth on Schedule A (the “Lenders”) of the Credit
Agreement (as defined herein).


RECITALS


A.           The Borrower and the Lenders are parties to that certain
Subordinated Revolving Line of Credit Agreement, dated as of March 22, 2006 and
amended by a First Amendment thereto dated August 11, 2007 (as amended, the
“Credit Agreement”).


B.           The Borrower and the Lenders have agreed to amend the Credit
Agreement and the outstanding Revolving Line of Credit Notes thereunder upon the
terms and conditions set forth in this Amendment.


STATEMENT OF AGREEMENT


NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
herein contained, and other good and valuable consideration, the receipt,
adequacy and sufficiency of which is hereby acknowledged, the Borrower and the
Lenders hereby agree as follows:


1.           Sections 1.1 and 6.4 of the Credit Agreement and Exhibit A thereto,
and each outstanding Revolving Line of Credit Note issued under the Credit
Agreement, are hereby amended by deleting each reference to the amount
“$750,000” and inserting the amount “$1,500,000” in replacement thereof.


2.           Agreement Ratified.  Except as modified by this Amendment, the
Borrower and the Lenders do hereby ratify and reaffirm each and every provision
of the Credit Agreement.  The Credit Agreement shall remain in full force and
effect in accordance with its terms, as modified by this Amendment. This
Amendment shall bind and inure to the benefit of the Borrower and the Lenders
and their respective successors and permitted assigns under the Credit
Agreement.


3.           Defined Terms.  All defined terms used herein and not separately
defined herein shall have the meaning set forth in the Credit Agreement.


4.           Governing Law.  This Amendment shall be construed and interpreted
under the laws of the State of Delaware.
 
 
 

--------------------------------------------------------------------------------

 

 
5.           Counterparts; Facsimile Signatures.  This Amendment may be executed
in any number of counterparts, each of which when executed shall be deemed to be
an original and all of which counterparts taken together shall constitute but
one and the same instrument.  The parties agree that facsimile signatures shall
be sufficient to bind them hereto.


IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed on this 2nd  day, of November, 2007.



 
Borrower:
     
Echo Healthcare Acquisition Corp.
     
By:  /s/ Kevin Pendergest
 
Kevin Pendergest, Chief Financial Officer
         
Lenders:
         
/s/ Richard O. Martin
 
Richard O. Martin, Ph.D.
             
/s/ Gene E. Burleson
 
Gene E. Burleson
         
Chicago Investments, Inc.
     
By:  /s/ Josh S. Kanter
 
Josh S. Kanter, President




- 2 -